DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-16, and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baron (WO 2009/125349 A2).
Regarding claims 1, 18, and 26, Baron discloses an apparatus for measuring bio-information, the apparatus comprising: a pulse wave sensor (116, 352, Page 21, Ln. 26-27) having a circular contact surface- that is convex toward a contact surface of an object of interest (Pg 21, Ln. 28-30, Fig. 3), and that is configured to measure one or more pulse wave signals from the object of interest in contact with the circular contact surface (eg. Pg 19 Ln. 1-2); a force sensor disposed below or on a side of the pulse wave sensor, and that is configured to measure a contact force of the object of interest (eg. 112, 350, Pg 21, Ln. 26-27, Pg 19, Ln. 11-14, Fig. 3 below processor 330); and a processor configured to estimate bio-information of the object of interest based on the one or more measured pulse wave signals and the measured contact force (eg. Pg. 30, Ln. 17- Pg. 31, Ln. 15).
Regarding claim 2, Baron discloses the pulse wave sensor comprises a housing having the circular contact surface, and a pulse wave measurer that is mounted in the housing and that is configured to measure the one or more pulse wave signals from the object of interest in contact with the circular contact surface (eg. Fig. 3-4, 320 or 420 has a wrist assembly housing that has the sensor 352 within it).
Regarding claim 3, Baron discloses the housing is formed in a semi- cylindrical shape, a hemi-ellipsoid shape, or a hemispherical shape (eg. Fig. 3, dome shaped housing, Pg. 21 Ln. 23- Pg. 22, Ln. 5).
Regarding claims 4-5, Baron discloses the housing is formed to have a size that is smaller than a size of a finger (eg. The Examiner believes that the claimed elements is a mere change in size/proportion of parts in a way that wouldn’t change the function, therefore it does not establish patentability, see MPEP 2144.04 IV A).
Regarding claim 10 and 19, Baron discloses one or more measured pulse wave signals are photoplethysmogram (PPG) signals (eg. Pg. 1, Ln. 29-Pg. 2, Ln. 10, Fig. 5).
Regarding claim 11 and 20, Baron discloses the pulse wave measurer comprises one or more light sources configured to emit light to the object of interest, and a photodetector configured to receive light returning from the object and measure the one or more pulse wave signals (eg. Pg. 2, Ln. 11-15, pulse oximeter).
Regarding claim 12 and 21, Baron discloses the processor is configured to acquire an oscillometric waveform using the one or more measured pulse wave signals and the measured contact force, and estimate the bio-information of the object of interest by analyzing a change in the oscillometric waveform (eg. Pg. 1, Pg. 20-25).
Regarding claim 13 and 22, Baron discloses processor is configured to select one or more pulse wave signals from among the one or more measured pulse wave signals, and acquire the oscillometric waveform using the one or more selected pulse wave signals and the contact force (eg. Claim 33-34).
Regarding claim 14 and 23, Baron discloses is configured to select the one or more pulse wave signals based on at least one of a maximum amplitude value of each of the one or more measured pulse wave signals, an average amplitude value of each of the one or more measured pulse wave signals, and a difference between a maximum amplitude value and a minimum amplitude value of each of the one or more measured pulse wave signals (eg. Pg. 34, Ln. 3- Pg. 35 Ln. 22).
Regarding claim 15 and 24, Baron discloses s configured to generate and provide contact pressure guide information based on the measured contact force during the measurement of the one or more pulse wave signals (eg. Pg. 34, Ln. 3- Pg. 35 Ln. 22).
Regarding claim 16 and 25, Baron discloses the bio-information is blood pressure (eg. Abstract).
Regarding claim 27, Baron discloses the circular contact surface includes an edge of the electronic device, a side-button of the electronic device, a home-button of the electronic device, a button or a frame of a stylus pen of the electronic device, an edge of a protective case of the electronic device, a button or an edge of a joystick of the electronic device, or an edge of a strap of the electronic device (eg. Fig. 2-4, 336/436 control panel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (WO 2009/125349 A2) in view of Yano (JP 2009/082627 A).
Regarding claim 6, Baron discloses the invention of claim 2, but does not disclose the housing has a first radius of curvature Ri which is between 2 millimeters (mm) and 10 mm, and a second radius of curvature R2 which is between 0.5 * R1 and 4*R1. 
Yano teaches a curved biometric sensor that has various radii of curvature that suit measurements at various sites (eg. Para. 11-14 and 51 -52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baron to have a radius of curvature as taught by Yano to optimize the contact area for more accurate readings above a blood vessel (eg. Yano, Para. 11-14).
Regarding claim 7, the combined invention of Baron and Yano discloses the housing is formed as a semi-cylindrical or hemi-ellipsoid shape which has a length greater than zero and less than or equal to 16 millimeters (mm) (eg. Yano, Para. 11-14, see MPEP 2144.04 IV A).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baron (WO 2009/125349 A2) in view of Teng (“The Effect of Contacting Force on Photoplethysmographic Signals”, 2004)
Regarding claim 8-9, Baron discloses the invention of claim 2, but does not disclose a surface roughness of 1.6 um less than or less equal to 1.6 micrometers (um) and stiffness greater than 0.5 gigapascals.
Teng teaches a ppg sensor device with optimizing contact force with the tissue (eg. Pg. 1328-1333).
It would have been obvious to have modified Baron with the contact force as taught by Teng to optimize amplitude of the readings for a more accurate reading. While the prior art does not specifically mention surface roughness and stiffness, these are common factors in the art for maintaining contact and force with the skin.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baron (WO 2009/125349 A2) in view of Yuen (US 2017/0251935 A1)
Regarding claim 17, Baron discloses the invention of claim 1, but does not disclose the apparatus does not include a contact area sensor that is configured to measure a contact area between the object of interest and the circular contact surface. 
Yuen teaches a wrist worn ppg sensing device that has a force sensor that is determined over an area to determine a contact area as it varies (eg. Para. 99).
It would have been obvious to have modified the pressure/force sensors of Baron to be able to calibrate the blood pressure based on the force the user applies to the sensor for a more accurate reading (eg. Para. 95-100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792